DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/913,734, filed 06/27/2019.
Response to Amendment
The Amendment filed 04/12/2022 has been entered. Claims are 1-23 are pending in the application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/02/2021 is acknowledged.
Claims 1-23 have been fully considered in examination.

Claim Interpretation
For purposes of examination, claim 22 and 23 are interpreted as being either on opposite sides of the same length of an electrochemical cell stack or opposite faces of the same electrochemical cell stack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takechi (US 20160036107 A1) and further in view of Lee (US 7682735 B2) and Sanders (WO 2004027901 A2).
Regarding claim 1,
Takechi teaches an electrochemical cell (Fig. 1; see Abstract “lithium air battery”), comprising:
An anode (Figure 1, Anode) including an anode current collector ([0052], “the cathode may be constructed by… applying the mixture to a current collector”). It is the examiner’s position that the anode is intended to similarly require a current collector
Anode material (Figure 1, Anode; see [0059] detailing anode composition).
Anolyte (Fig. 1, Electrolyte for Anode room)
A cathode (Fig. 1, Cathode) including a cathode current collector (Fig. 1, Cathode; see [0052])
A selectively permeable membrane (Fig. 1, Solid state Li-ion conductor; see Abstract “ion conductive membrane”).
Disposed between the anode and the cathode (Fig. 1, Solid state Li-ion conductor; see Abstract “ion conductive membrane separating the anode compartment from the cathode compartment”).
The selectively permeable membrane configured to chemically and/or fluidically isolate the anode from the cathode (see elements above).
While Takechi does teach a dual electrolyte structure, Takechi fails to teach an anode degassing port fluidically coupled to the anode and a cathode degassing port fluidically coupled to the cathode.  Lee teaches a degassing port, consisting of thru-holes or channels, the first (thru-hole, Fig. 6B, 350’) allowing gas to exit battery and the second (thru-hole, Fig. 6B, 340’) allowing gas to exit to outside environment. Lee teaches this degassing port to be fluidically coupled to the electrode assembly (Fig.6A, 200) and thus the fluidically coupled to both the anode and the cathode.  Additionally, the term “fluidically coupled” is extremely broad and does not require any direct attachment.  Therefore, it would be obvious to one of ordinary skill in the art to use a degassing port connected to the anode and a degassing port connected to the cathode in the battery of Takeshi to allow both the anode compartment and the cathode compartment to degas.
Additionally, Takechi and Lee fail to obviate the anode degassing port fluidically isolated from the cathode and the cathode degassing port fluidically isolated from the anode.  Sanders teaches a battery with a degassing port (Fig. 10, 76; [00150], “vented”) fluidically isolated from the opposite electrode via a separator (Fig. 14, 139; [00150]) in order to maintain some separation between different portion of the cell [00150].  It would be obvious to one of ordinary skill of the art before the effective filing date to use the degassing port fluidically isolated from the opposite electrode as taught by Sanders such that an anode degassing port is fluidically isolated from the cathode and that a cathode degassing port is fluidically isolated from the anode in combination with the electrochemical cell taught by modified Takechi in order to maintain some separation between different portions of the cell. 
Regarding claim 2,
Modified Takechi teaches the electrochemical cell of claim 1 (see elements of claim 1 above) further comprising: 
an anode seal—Lee additionally teaches a sealing structure consisting of elements outside the electrode assembly 200, including the insultation plates 251 255, insulation tape 240, and pouch exterior 300 (Fig.6A-B),
a cathode seal—Lee additionally teaches a sealing structure consisting of elements outside the electrode assembly 200, including the insultation plates 251 255, insulation tape 240, and pouch exterior 300 (Fig.6A-B),
wherein the selectively permeable membrane (see claim 1 above) is sealed between the anode seal and the cathode seal.  Modified Takechi teaches separate anode and cathode seals (see elements in this claim above), which necessarily have the selectively permeable membrane in-between them as the seal in Lee exists outside the electrode assembly (see Fig. 1B, 200 and sealing structure components).
Regarding claim 3,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the anode degassing port is defined by a channel (see claim 1 above) disposed in the anode seal.  Lee teaches the degassing port to be disposed in the sealing structure discussed in claim 2 above (see Fig. 6C, 350’).
Regarding claim 4,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the cathode degassing port is defined by a channel (see claim 1 above) disposed in the cathode seal.  Lee teaches the degassing port to be disposed in the sealing structure discussed in claim 2 above (see Fig. 6C, 350’).
Regarding claim 5,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the anode seal provides support for an edge of the anode material, as Lee teaches a part of the sealing structure discussed in claim 2, the insultation plates 251 and 255, supporting an edge of the electrode plates (Fig. 1B, 210 and 220).
Regarding claim 6,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the cathode seal provides support for an edge of the cathode material, as Lee teaches a part of the sealing structure discussed in claim 2, the insultation plates 251 and 255, supporting an edge of the electrode plates (Fig. 1B, 210 and 220).
Regarding claim 7,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the anode seal (insulating plate, see elements of claim 2) is bonded to the current collector (Fig. 1A-B; 215, 225, and 410).
Regarding claim 8,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the anode seal (insulating plate, see elements of claim 2) is bonded to the current collector (Fig. 1A-B; 215, 225, and 410) via adhesive bonding (see paragraph 26 “hot-melt material may be a thermal adhesive”) where it is the examiner’s position that the protection circuit is electrically connected to and is thus an extension of the current collector.
Regarding claim 9,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the cathode seal (insulating plate, see elements of claim 2) is bonded to the current collector (Fig. 1A-B; 215, 225, and 410).
Regarding claim 10,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the cathode seal (insulating plate, see elements of claim 2) is bonded to the current collector (Fig. 1A-B; 215, 225, and 410) via adhesive bonding (see paragraph 26 “hot-melt material may be a thermal adhesive”) where it is the examiner’s position that the protection circuit is electrically connected to and is thus an extension of the current collector.
Regarding claim 11,
	 Modified Takechi teaches the electrochemical cell of claim 2 (see claim 2 above) wherein the edges of the selectively permeable membrane (Fig. 1A-B, 230) are bonded to the anode seal and the cathode seal (insulation plates 251 255) via mechanical fastening with the molding units 510 and 520, which secures the seal to the different layers of the electrode assembly. (Fig. 1A-B, 251, 255, 240).
Regarding claim 12,
	 Modified Takechi teaches the electrochemical cell of claim 1 (see claim 1 above) wherein the anode degassing port (Fig. 6C, 350’) in Lee has a circular cross section.
Regarding claim 13,
	 Modified Takechi teaches the electrochemical cell of claim 1 (see claim 1 above) wherein the cathode degassing port (Fig. 6C, 350’) in Lee has a circular cross section.
Regarding claim 14,
	 Modified Takechi teaches the elements of claim 1 (see elements of claim 1 above) disposed in a pouch (pouch exterior, Fig. 6A, 300’).
Regarding claim 16,
	 Modified Takechi teaches the elements of claim 1 (see elements of claim 1 above) and is silent to any retainment of the gases generated in the electrode assembly (see paragraph 52 “During the initial charge/discharge, gases are generated in the electrode assembly 200. The gases are collected in the gas collecting space 314' through the second thru-hole 350'.”  It is the examiners position that paragraph 52 indicates a majority of the gasses are collected and subsequently expelled. Absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to use a cathode degassing port that expels at least 20% of the gas generated in the cathode in order to prevent pressure-buildup and catastrophic failure.
Regarding claim 17,
	 Modified Takechi teaches the elements of claim 1 (see elements of claim 1 above) and is silent to any retainment of the gases generated in the electrode assembly (see paragraph 52, “During the initial charge/discharge, gases are generated in the electrode assembly 200. The gases are collected in the gas collecting space 314' through the second thru-hole 350'.”  It is the examiners position that paragraph 52 indicates a majority of the gasses are collected and subsequently expelled. Absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to use an anode degassing port that expels at least 20% of the gas generated in the anode in order to prevent pressure-buildup and catastrophic failure.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takechi (US 20160036107 A1) and further in view of Lee (US 7682735 B2), Sanders (WO 2004027901 A2), and Pflueger (US 20170187018 A1).
  Regarding claim 15,
  Modified Takechi teaches the electrochemical cell of claim 1 (see claim 1 above) but fails to teach a pressure regulating membrane separating the degassing port from the rest of the pouch. Pflueger teaches a pressure regulating membrane (Valve membrane, Fig. 2, 24 [0042]) included in a battery structure which separates degassing ports (passage openings Fig. 1, 15, cylindrical valve cap Fig. 2, 28) from the rest of the pouch (see claim 14 above).  It would be obvious to one of ordinary skill in the art before the effective filing dates to combine the pressure regulating membrane taught by Pflueger with the anode and cathode degassing ports taught by modified Takechi in order to prevent leaking by establishing a threshold pressure to begin degassing.
Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takechi (US 20160036107 A1) and further in view of Lee (US 7682735 B2), Sanders (WO 2004027901 A2), and Cai (US 20190064277 A1).
Regarding claim 18,
Takeshi teaches an anode, anode material, analyte, cathode, cathode material, catholyte, and selectively permeable membrane.  Takeshi fails to teach an anode degassing port fluidically coupled to the anode and a cathode degassing port fluidically coupled to the cathode.  Lee teaches a degassing port, consisting of thru-holes or channels, the first (thru-hole, Fig. 6B, 350’) allowing gas to exit battery and the second (thru-hole, Fig. 6B, 340’) allowing gas to exit to outside environment. Lee teaches this degassing port to be fluidically coupled to the electrode assembly (Fig.6A, 200) and thus the fluidically coupled to both the anode and the cathode, but fails to teach fluidic isolation of degassing port and its respective electrode from the opposite electrode.  Sanders teaches the anode degassing port fluidically isolated from the cathode and the cathode degassing port fluidically isolated from the anode (Fig. 10, 76; Fig. 14, 139; [00150]; see elements of claim 1 above).  It would be obvious to one of ordinary skill in the art to connect a degassing port to the anode and a degassing port to the cathode in the battery of Takeshi to allow both the anode compartment and the cathode compartment to degas separately with fluidic isolation. 
While Takechi and Lee teach an electrochemical cell comprising all the elements of claim 1 (see claim 1 above), Takechi does not teach the cell in an electrochemical cell stack and the associated structures therein (e.g., an anode and cathode busbar connected to their respective electrode tabs).  Cai teaches an electrochemical cell stack (Fig. 1, 12) comprising:
a plurality of electrochemical cells (Fig. 1, 12),
an anode tab electronically coupled to the anode (either the first or second electrode tap (Fig 1B, 215, 225)
a cathode tab electronically coupled to the cathode (either the first or second electrode tap (Fig 1B, 215, 225)
an anode busbar electronically coupled to each of the anode tabs (see [0041] connected to the negative terminals (Fig. 1, 36); note that while these components are not explicitly listed, [0041] it clearly indicates 36 and 40 are respectively the positive and negative terminals.
an anode busbar electronically coupled to each of the anode tabs (see [0041] connected to the negative terminals (Fig. 1, 36); note that while these components are not explicitly listed, [0041] it clearly indicates 36 and 40 are respectively the positive and negative terminals.

It would be obvious to one of ordinary skill in the art to apply the electrochemical cell stack, electrode tab connections, and busbars taught by Cai to the electrochemical cell taught by modified Takechi in order to create a high energy density battery pack.
Regarding claim 19,
Modified Takechi teaches the electrochemical cell stack of claim 18 (see claim 18 above), wherein each electrochemical cell comprises the elements of claim 2 above (see claim 2 above for each) including an anode seal and a cathode seal, wherein the selectively permeable membrane is sealed between the anode seal and the cathode seal.
Regarding claim 20,
Modified Takechi teaches the electrochemical cell stack of claim 19 (see claim 19 above), wherein each anode degassing port defined by a channel disposed in the anode seal (see claim 3 above).
Regarding claim 21,
Modified Takechi teaches the electrochemical cell stack of claim 20 (see claim 20 above), wherein each cathode degassing port defined by a channel disposed in the anode seal (see claim 4 above).
Regarding claim 22,
Modified Takechi teaches the electrochemical cell stack of claim 18 (see claim 18 above), wherein the anode busbar (connected to negative electrode tab in Fig. 1, 40) is on a first side of the electrochemical cell stack (see elements of claim 18 above) and the cathode busbar (connected to positive electrode tab in Fig. 1, 36) is on a second side of the electrochemical cell stack.
Modified Takechi teaches the second side at one end of the cell stack length and the first side at the opposite end of the cell stack length (see elements of this claim and the claim interpretation above).
Regarding claim 23,
Modified Takechi teaches the electrochemical cell stack of claim 18 (see claim 18 above), wherein the anode busbar (connected to negative electrode tab in Fig. 1, 40) is on a first side of the electrochemical cell stack (see elements of claim 18 above) and the cathode busbar (connected to positive electrode tab in Fig. 1, 36) on a second side of the electrochemical cell stack.  
Modified Takechi teaches the busbars on the same side of the electrochemical cell stack (see elements of this claim and the claim interpretation above).  Absent a showing of criticality or unexpected results, it would be obvious to place the busbars on the same side to best prevent a short.
Response to Arguments
While applicant’s amendments filed 04/12/2022 overcome the art of record, they are met by the combination above which was necessitated by the applicant’s amendment.
Regarding claim 1 and 18,
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, applicant’s addition of the anode degassing port fluidically isolated from the cathode and the cathode degassing port fluidically isolated from the anode has been met by combination with Sanders (see claim 1 and 18 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728